Title: To George Washington from Philip John Schuyler, 8 August 1781
From: Schuyler, Philip John
To: Washington, George


                        
                            Dear Sir
                            Albany August 8th 1781
                        
                        On Saturday the 29th ult. the Commissioners for detecting conspiracies received information that a certain
                            Capt. Myer of Roger’s rangers from Canada lurked in the vicinity of this place. His intentions were to take or assassinate
                            me, this corroborated intelligence given to General Clinton by a person escaped from Canada, On the monday following, a
                            tory, whose gratitude for favors received (surmounted the Influence of his principles) informed that parties were lurking
                            for me, advised me not to walk out on my farm, and assured me that a rumour prevailed amongst the tories that a reward of
                            two hundred Guinies had been promised to deliver me in canada, added to this, Major McKinstry advised me by Express on
                            Sunday, that a party under one Jones, a Lieut. in the British irregulars, watched my coming to Saratoga to take me, that
                            he had certain intelligence of it, and that another party was near this place for the same purpose. On this variety of
                            information, I tooke every precaution for my security, except requesting a guard from General Clinton, went little abroad,
                            and never in the rear of my house, & closed my back doors at sunset, the Enemy finding It Impossible to surprize
                            me out of my house, attempted last night about 9 oClock to take me in it, forced the Gate of a Close court Yard and
                            entered thro the Kitchen, four white men whom I had in the house having flown to their arms very gallantly disputed the
                            passage into my hall, where I was at supper, and gave me time to gain my bedchamber, where my arms
                            were deposited, the Enemy’s members prevail’d, they secured two of my men, wounded a third and obliged the other to fly
                            out of the house for safety, some then entered, whilst others surrounded the house, those in the quarter exposed to my
                            fire retired on the first discharge, those that had got in the Saloon, leading to my bed room, retreated with Great
                            precipitation, on hearing me call "come on my lads surround the house, And Secure the Villains who are plundering," I
                            believe this little incident saved me, for altho the townsmen run with all possible celerity to my assistance assoon as
                            they heard the firing, yet they came too late to overtake the enemy, who Carried off the two men, and part of my plate,
                            Myers who was wounded, headed the party which Consisted of about twenty.
                        Gen. Clinton has ordered me a Serjeants guard but apprehends that he is not authorized to let it remain
                            should he receive Your Excellencys orders to send down Cortlandts regiment, and as It would be imprudent for me to remain
                            in my house without one, the inhabitants back of me for many miles being almost all disaffected, I have to intreat the
                            favor that a small guard may be left me of men least capable of active service.
                        Mr Morris had advised me that the money for building the boats will be ready by the time specifyed in the
                            Contract, I am much obliged by your Intervention on this Occassion, and happy to find that the expence is considerably
                            less than I estimated.
                        The Comt Genl not having sum at the time Your Excellencys order was given I have been
                            under the necessity of borrowing nearly three hogsheads, I wish he may be directed to enable me to replace It assoon as he
                            conveniently can. I am Dr Sir with the most Sincere esteem & affection Your Excellency’s Obedient Servant
                        
                            Ph: Schuyler
                        
                    